Case 2:20-cv-00082-JLB-NPM Document 23 Filed 03/26/21 Page 1 of 1 PageID 121




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

MASSEY CONSTRUCTION GROUP,
INC., a/a/o Herbert Geiger and Lore
Geiger,

             Plaintiff,

v.                                             Case No. 2:20-cv-82-JLB-NPM

HARTFORD INSURANCE COMPANY OF
THE MIDWEST,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 22.) The notice is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk is DIRECTED to terminate any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on March 26, 2021.
